DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This initial written action is responding to the communication dated on June 04, 2021.
Claims 1-7 are cancelled.
Claims 8-27 are submitted for examination.
Claims 8-27 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

This application filed on June 04, 2021 claims priority as of October 17, 2018  from a continuing application number 16/162,525, which claims priority as of September 26, 2017 of continuing application number 15/715,796, which claims priority as of February 17, 2015 of continuing application number 14/422,089, which claims priority as of October 09, 2012 of 371 application PCT/EP2012/004403.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 04 June 2021.

Claim Objections
Claims 8, 15, 22 are objected to because of the following informalities:  Claim 1 recites a limitation, “..a user login sent via an WebRTC-enabled web browser of a first device”, Claim 15 recites a limitation, “….a user login sent via an WebRTC-enabled web browser of a first device”, Claim 22 recites a limitation, “….receiving a user login sent via an WebRTC-enabled web browser of a first device”.   Applicant is reminded that any acronym introduced for the first time is required to be specified in its entirety. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 8-9, 12-16, 19, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 4-5, 7-8, 13, 16 and 19  U.S. Patent No. 11,057,365. Claims 8-9, 12, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 4-5, 10 and 18  U.S. Patent No. 10,135,806. Although the claims at issue are not identical, they are not patentably distinct from each other.

 
Instant Application 17/339,069
 
US PAT. # US 11,057,365 (App. # 16/162,525) 
 
US PAT. # US 10,135,806 (App. # 15/715,798) 
 
 
METHOD AND SYSTEM FOR CREATING A VIRTUAL SIP USER AGENT BY USE OF A WEBRTC ENABLED WEB BROWSER
 
METHOD AND SYSTEM FOR CREATING A VIRTUAL SIP USER AGENT BY USE OF A WEBRTC ENABLED WEB BROWSER
 
METHOD AND SYSTEM FOR CREATING A VIRTUAL SIP USER AGENT BY USE OF A WEBRTC ENABLED WEB BROWSER
 
 
 
 
 
 
 
 
8
A computer-implemented method, comprising: receiving, using a web application server, a user login sent via an WebRTC-enabled web browser of a first device; identifying a Session Initiation Protocol (SIP) user identity associated with the user login; in response to identifying the SIP user identity, initiating a SIP registration procedure using a web application server address as a registered contact; and initiating a communication session between the WebRTC-enabled web browser of the first device and a second device.
1
A method for creating a virtual Session Initiation Protocol (SIP) user agent by use of a webRTC enabled web browser, the method comprising: processing a user login for a user by a web application server having an address, said user login being received by the web application server via a webRTC enabled web browser, said user login including a user identity of the user for logging in to at least one service of the web application server, the web application server comprising a processor connected to non-transitory memory; looking up an SIP user identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login through the web application server; 
1
A method for creating a virtual Session Initiation Protocol (SIP) user agent by use of a Web Real Time Communicaiton (webRTC) enabled web browser, the method comprising: a) logging in to a web application server having a processor and non-transitory memory via a webRTC enabled web browser; b) the web application server using a logged in user identity from the logging in to the web application server to lookup an associated SIP user identity associated with a user of the logged in user identity along with a registrar server address; c) the web application server initiating a SIP registration procedure using an IP address of the web application server as a registered contact for said SIP user identity;
 
 

 
initiating, through the web application server communicating to a SIP registrar, a SIP registration procedure for the user using the web application server's address as a registered contact after the looking up of the SIP user identity and the registrar server address so that a communication connection that is sought with the user is establishable via the web application server in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar; the web application server maintaining a database that contains credentials of the user that include the SIP user identity and the registrar server address of the SIP registrar so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; 
 
the web application server maintaining user SIP credentials associated with said SIP user identity in a database and propagating the user SIP credentials to a registrar server via a SIP request interface so that a call received against said SIP user identity is reached and handled at the web application server in parallel to other existing contacts that are registered against the SIP user identity; and wherein the web application server is configured to communicate with the registrar server to initiate the SIP registration procedure to register the IP address of the web application server as the registered contact with the registrar server so that the communication connection that is sought with the user is established via the web application server in parallel with the seeking of the establishment of the call with any other existing authorized contacts for the user that are registered with the registrar server so that the call is established via the web application server.
 
 

 
and the web application server initiating a communication session between the webRTC enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which video and/or audio is transmitted in the communication session.
 

 
9
The computer-implemented method of claim 8, wherein initiating a communication session comprises initiating a SIP communication session.
4
The method according to claim 1, wherein the SIP user identity or the registrar server address are supplied by data received from a user and the communication session is an SIP communication session.
4
The method according to claim 1, wherein the associated SIP user identity or the registrar server address are supplied by data received from a user.
 
12
The computer-implemented method of claim 8, wherein identifying the SIP user identity or a SIP registrar server address comprises identifying using a user identity management system.
5
The method according to claim 1, wherein the SIP user identity or the registrar server address are retrieved by a user identity management system.
5
The method according to claim 1, wherein the associated SIP user identity or the registrar server address are retrieved by a user identity management system.
 
13
The computer-implemented method of claim 8, further comprising: registering the web application server address as the registered contact.
7
The method of claim 1, comprising: registering the address of the web application server as a registered contact for the user so that a communication connection that is subsequently sought with the user is establishable via the web application server in parallel to other existing authorized contacts for the user that are registered with the SIP registrar.
 
 
 
14
The computer-implemented method of claim 8, further comprising: selecting, using the web application server, one or more devices to which to route an incoming call based on a pre-selected destination; extracting a media description associated with the incoming call; and offering the incoming call through the WebRTC-enabled web browser.
 

10
The method of claim 6, comprising: receiving an incoming call directed to the user by the web application server after the address of the web application server is a registered contact with the SIP registrar; extracting media description offers from the incoming call by the web application server in response to receiving the incoming call; and offering the incoming call at the web browser via the web application server.
 
15
A non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause: receiving, using a web application server, a user login sent via an WebRTC-enabled web browser of a first device; identifying a Session Initiation Protocol (SIP) user identity and a SIP registrar server address associated with the user login; in response to identifying the SIP user identity and the SIP registrar server address, initiating a SIP registration procedure using a web application server address as a registered contact; and initiating a communication session between the WebRTC-enabled web browser of the first device and a second device.
8
A non-transitory computer readable medium having code stored thereon that defines a method that is performable by a computer device, the computer device having a processor that is configured to process the code such that the computer device performs the method when the code is run, the method comprising: the computer device processing a user login for a user, said user login being received by the computer device via a webRTC enabled web browser, said user login including a user identity of the user for logging in to at least one service of the computer device; the computer device looking up a Session Initiation Protocol (SIP) user identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login;
 

 
 

 
the computer device initiating communicating to a SIP registrar, a SIP registration procedure for the user using ea web application server's address as a registered contact after the looking up of the SIP user identity and the registrar server address so that a communication connection that is sought with the user is establishable via the computer device in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar; the computer device maintaining a database that contains credentials of the user that include the SIP user identity and the registrar server address of the SIP registrar so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; 
 

 
 

 
and the computer device initiating a communication session between the webRTC enabled web browser of the user and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which video and/or audio is transmitted in the communication session.
 

 
16
The non-transitory, computer-readable medium of claim 15, wherein initiating a communication session comprises initiating a SIP communication session.
13
The non-transitory computer readable medium of claim 8, wherein the communication session is a SIP communication session.
 

 
19
The non-transitory, computer-readable medium of claim 15, wherein identifying the SIP user identity or a SIP registrar server address comprises identifying using a user identity management system.
5
The method according to claim 1, wherein the SIP user identity or the registrar server address are retrieved by a user identity management system.
 

 
22
A web application server, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause: receiving a user login sent via an WebRTC-enabled web browser of a first device; identifying a Session Initiation Protocol (SIP) user identity associated with the user login; in response to identifying the SIP user identity, initiating a SIP registration procedure using a web application server address as a registered contact; and initiating a communication session between the WebRTC-enabled web browser of the first device and a second device.
16
 A communication apparatus, comprising: a web application server, the web application server comprising a processor connected to a non-transitory computer readable medium; the web application server configured to process a user login for a user received via a browser of a first user device, the user login including a user identity of the user for logging in to at least one service of the web application server; the web application server configured to look up a Session Initiation Protocol (SIP) user identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login; the web application server configured to communicate with a SIP registrar device to initiate an SIP registration procedure to register an address of the web application server as a registered contact with the SIP registrar device so that a communication connection that is sought with the user is establishable via the web application server in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar device;
18
A communication system, comprising: a web application server, the web application server comprising a processor connected to non-transitory memory; a first user communication device having a browser that is associated with a user and is connectable to the web application server, the first user communication device comprising a processor and non-transitory memory to run the browser; a Session Initiation Protocol (SIP) registrar device that is connectable to the web application server; the web application server configured to process a user login for the user received via the browser of the first user device, the user login including a user identity of the user for logging in to at least one service of the web application server; the web application server configured to look up a SIP user identity and a registrar server address associated with the user using the user identity obtained from the processing of the user login; 
 
 

 
the web application server configured to maintain a database that contains credentials of the user that include the SIP user identity and the registrar address of the SIP registrar device so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user; and the web application server configured to initiate a communication session between the browser and the at least one endpoint device associated with the different user based on the credentials of the user stored in the database so the communication session is seamlessly performed via the web browser of the user and the web application server, the communication session being a communication in which audio and/or video is transmitted in the communication session.
 
the web application server configured to communicate with the SIP registrar device to initiate a SIP registration procedure to register an address of the web application server as a registered contact with the SIP registrar device so that a communication connection that is sought with the user is established via the web application server in parallel with a seeking of an establishment of the sought communication connection with any other existing authorized contacts for the user that are registered with the SIP registrar device; the web application server configured to maintain a database that contains credentials of the user that include the SIP user identity and the registrar address of the SIP registrar device so that the credentials of the user are utilizable by the web application server for initiation of a communication session with at least one endpoint device associated with a different user;
 
 

 

 
the web application server configured to initiate a SIP communication session between the browser and at least one endpoint device associated with a different user based on the credentials of the user stored in the database so the SIP communication session is seamlessly performed via the web browser of the user and the web application server, the SIP communication session being a communication in which audio is transmitted in the SIP communication session.
 
23
The web application server of claim 22, wherein initiating a communication session comprises initiating a SIP communication session.
19
The communication apparatus of claim 18, wherein the communication session is an SIP communication session.
 
 
 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-12, 15-19 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krantz et al. (US PGPUB. # US 2010/0278322, hereinafter “Krantz”), and further in view of Alt et al. (US PGPUB. # US 2007/0022289, hereinafter “Alt”).

Referring to Claims 8, 15 and 22:
Regarding Claim 8, Krantz teaches,
A computer-implemented method, comprising: 
receiving, [using a web application server], a user login sent [via an WebRTC-enabled web browser of a first device]; (Fig. 7(714,716, 718, 720),  ¶49, “ At 714, the user enters an associated extension and PIN via the IP phone 702”, ¶50, “At 718, the enterprise server 704 uses the extension to retrieve the user SIP URI. This can be accomplished either by accessing the user extension in a local database on the enterprise server 704 or by sending a request to the authentication server 708”, Fig. 9(900), ¶72, “FIG. 9 illustrates a method of user-based authentication in real time communications. At 900, a numeric extension and a PIN are received from a telephone”, i.e. user login are received)
identifying a Session Initiation Protocol (SIP) user identity associated with the user login; (Fig. 2(202), ¶33, “The provisioning component 108 assigns a SIP URI 202 to the telephone 104”, Fig. 7(718), ¶49, “At 718, the enterprise server 704 uses the extension to retrieve the user SIP URI”, i.e. a session initiation protocol (SIP URI) is identified)
in response to identifying the SIP user identity, initiating a SIP registration procedure using a web application server address as a registered contact; (Fig. 9(904, 906), ¶72, “At 906, the telephone is registered to the enterprise communications server based on a telephony address (e.g., a SIP URI or telephone URI and the certificate).”, i.e. a registration process is initiated and the telephone is registered) and 
Krantz does not teach explicitly,
[receiving], using a web application server, [a user login sent] via an WebRTC-enabled web browser of a first device;
initiating a communication session between the WebRTC-enabled web browser of the first device and a second device.
However, Alt teaches,
[receiving], using a web application server, [a user login sent] via an WebRTC-enabled web browser of a first device; (Fig. 2A, ¶58, “ a web phone 207c, and a so-called "soft" phone 207d”, “ the voice calls are packetized using the Real-Time Protocol (RTP)”, i.e. Examiner submits that web phone is considered as web browser having a Real Time Protocol enabled)
initiating a communication session between the WebRTC-enabled web browser of the first device and a second device. (Fig. 2B(265), ¶66, “In step 265, the endpoints 207d and 209d establish peer-to-peer media stream via the media gateway 215”, i.e. a communication session is initiated between two end point devices).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Alt with the invention of Krantz.
Krantz teaches, registering an endpoint device based on authenticating a user via real time communication enabled server. Alt teaches, initiating a communication session between two endpoint devices. Therefore, it would have been obvious to have initiating a communication session between two endpoint devices  of Alt with registering an endpoint device based on authenticating a user via real time communication enabled server of Krantz to provide a mechanism to ensure compatibility and coordination of IP telephony services among service providers. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 15, it is a non-transitory computer readable medium claim of above method claim 1, and therefore Claim 15 is rejected with the same rationale as applied against claim 1 above. Krantz further describes computer readable media in para. 87.
Regarding Claim 22, it is a web application server claim of above method claim 1, and therefore Claim 22 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 9, 16 and 23:
Regarding Claim 9, rejection of Claim 8 is included and for the same motivation Krantz does not teach explicitly,
The computer-implemented method of claim 8, wherein initiating a communication session comprises initiating a SIP communication session.
However, Alt teaches,
The computer-implemented method of claim 8, wherein initiating a communication session comprises initiating a SIP communication session. (Fig. 4, ¶17, ¶106, “FIG. 4 is a diagram of an exemplary Session Initiation Protocol (SIP)-to-SIP call flow”, ¶110-¶111, i.e. SIP communication is initiated in order to initiate a communication). 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 9 above.

Regarding Claim 23, rejection of Claim 22 is included and Claim 23 is rejected with the same rationale as applied against Claim 9 above.

Referring to Claims 10, 17 and 24:
Regarding Claim 10, rejection of Claim 8 is included and for the same motivation Krantz does not teach explicitly,
The computer-implemented method of claim 8, further comprising: identifying a SIP registrar server address; and 
wherein initiating the SIP registration procedure is in response to identifying the SIP registrar server address.
However, Alt teaches,
The computer-implemented method of claim 8, further comprising: identifying a SIP registrar server address; (¶51, “ The SIP proxy server 207e can maintain credentials for users and be managed by an enterprise”, ¶58, “The network also utilizes a proxy server 207e for supporting packetized voice calls”, i.e. THE SIP Proxy server is considered as a SIP registrar server) and 
wherein initiating the SIP registration procedure is in response to identifying the SIP registrar server address. (Fig. 2B, ¶63, “Accordingly, call establishment is initiated by the soft phone 207d performing a DNS lookup for the near-end proxy server 207e (i.e., "near-end" with respect to the source endpoint)”, i.e. Proxy server’s (Registrar Server) address is identified).

Regarding Claim 17, rejection of Claim 15 is included and Claim 17 is rejected with the same rationale as applied against Claim 10 above.

Regarding Claim 24, rejection of Claim 22 is included and Claim 24 is rejected with the same rationale as applied against Claim 10 above.
Referring to Claims 11, 18 and 25:
Regarding Claim 11, rejection of Claim 8 is included and for the same motivation Krantz teaches,
The computer-implemented method of claim 8, further comprising: 
receiving the SIP user identity or a SIP registrar server address from a user; (Fig. 7(714), ¶49, “At 714, the user enters an associated extension and PIN via the IP phone 702”, i.e. SIP user identity is received) and
Krantz does not teach explicitly,
storing the SIP user identity or the SIP registrar server address in a database associated with the web application server.
However, Alt teaches,
storing the SIP user identity or the SIP registrar server address in a database associated with the web application server. (Fig. 2A(223), ¶70, “ the domain 209 employs a credentials database 223, which is resident with its SIP proxy server 209e”, i.e. SIP user identity is stored in a credentials database).

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 11 above.

Regarding Claim 25, rejection of Claim 22 is included and Claim 25 is rejected with the same rationale as applied against Claim 11 above.


Referring to Claims 12 and 19:
Regarding Claim 12, rejection of Claim 8 is included and for the same motivation Krantz does not teach explicitly,
The computer-implemented method of claim 8, wherein identifying the SIP user identity or a SIP registrar server address comprises identifying using a user identity management system.
However, Alt teaches,
The computer-implemented method of claim 8, wherein identifying the SIP user identity or a SIP registrar server address comprises identifying using a user identity management system. (Fig. 2A(223), Fig. 2C(271), Fig. 2D(281,283), ¶70, “ the domain 209 employs a credentials database 223, which is resident with its SIP proxy server 209e”, i.e. the SIP user identified based on a credential database (user identity management system).

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 12 above.

Claims 13, 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krantz et al. (US PGPUB. # US 2010/0278322, hereinafter “Krantz”), and further in view of Alt et al. (US PGPUB. # US 2007/0022289, hereinafter “Alt”), and further in view of Huh et al. (US PGPUB. # US 2003/0097456, hereinafter “Huh”).
Referring to Claims 13, 20 and 26:
Regarding Claim 13, rejection of Claim 8 is included and combination of  Krantz and Alt does not teach explicitly,
The computer-implemented method of claim 8, further comprising: 
registering the web application server address as the registered contact.
However, Huh teaches,
registering the web application server address as the registered contact. (¶49, “the contact address in the registrar is changed to the server address in the up-sync message”, i.e. server address is registered as registered contact address).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Huh with the invention of Krantz in view of Alt.
Krantz in view of Alt teaches, registering an endpoint device based on authenticating a user via real time communication enabled server and initiating a communication session between two endpoint devices. Huh teaches, registering server address as a contact address. Therefore, it would have been obvious to have registering server address as a contact address of Huh into the teachings of Krantz in view of Alt to accurately and efficiently synchronizing the user registration information generated in the registrars of the distributed intra-domain. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 13 above.

Regarding Claim 26, rejection of Claim 22 is included and Claim 26 is rejected with the same rationale as applied against Claim 13 above.


Claims 14, 21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krantz et al. (US PGPUB. # US 2010/0278322, hereinafter “Krantz”), and further in view of Alt et al. (US PGPUB. # US 2007/0022289, hereinafter “Alt”), and further in view of Morgan et al. (US PGPUB. # US 2006/0098624, hereinafter “Morgan”).

Referring to Claims 14, 21 and 27:
Regarding Claim 14, rejection of Claim 8 is included and combination of  Krantz and Alt does not teach explicitly,
The computer-implemented method of claim 8, further comprising: selecting, using the web application server, one or more devices to which to 
route an incoming call based on a pre-selected destination; 
extracting a media description associated with the incoming call; and offering the incoming call through the WebRTC-enabled web browser.
However, Morgan teaches,
The computer-implemented method of claim 8, further comprising: selecting, using the web application server, one or more devices to which to 
route an incoming call based on a pre-selected destination; (Fig. 4B, ¶78, “The access process also selects (114) the appropriate media service application to route the call based on some selection criteria”)
extracting a media description associated with the incoming call; and offering the incoming call through the WebRTC-enabled web browser. (¶40, Fig. 4B, ¶77, “Relevant call data may include data extracted from the SIP message itself (e.g., type of call, identity of the caller, etc.) or data about non-SIP related attributes of the call (e.g., the time the call was received)”, ¶79-¶80, “If the customer does have access rights, then the access process connects (120) the caller to the requested media application”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Morgan with the invention of Krantz in view of Alt.
Krantz in view of Alt teaches, registering an endpoint device based on authenticating a user via real time communication enabled server and initiating a communication session between two endpoint devices. Morgan teaches, route an incoming call based on the extracted media description associated with the incoming call. Therefore, it would have been obvious to have route an incoming call based on the extracted media description associated with the incoming call of Morgan into the teachings of Krantz in view of Alt to provide support for various CRM protocols. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 21, rejection of Claim 15 is included and Claim 21 is rejected with the same rationale as applied against Claim 14 above.

Regarding Claim 27, rejection of Claim 22 is included and Claim 27 is rejected with the same rationale as applied against Claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Gerhard et al. (US PAT. # US 8,695,077) discloses, controlling communication sessions between SIP devices and website application servers. An access portal computing device is coupled between one or more SIP devices and one or more website application servers. The access portal is configured to authenticate SIP user credentials based upon receipt of a SIP message from a SIP device and determine website user credentials associated with a website application server based on the SIP user credentials. The access portal is configured to receive, from the website application server, a communication services application based upon transmission of the website credentials to the website application server, translate SIP requests received from the SIP device into web-based commands for transmission to the website application server, and translate web-based commands received from the website application server into SIP requests for transmission to the SIP device.
Siegal et al. (US PGPUB. # US 2009/0191869) discloses, a network-based device, method and computer-readable medium for operating an IP Multimedia Subsystem (IMS) to provide registration review. The method embodiment includes tracking and storing all current registrations for each user in an IMS system, receiving a request from a user for a status of the user's current registrations and presenting, in response to the request, the current status of current registrations for the user.
Pounds et al. (US PGPUB. # US 2008/0313265) discloses, a method and apparatus turns a typical home telephone system into a platform for delivery of web based content and services. The preferred embodiment of the invention comprises a broadband enabled telephone system for the home and a series of web servers that collect, package, and deliver personalized content and services to all of the telephone handsets throughout the home. With this end-to-end solution, any information or services available via the web can be delivered through a broadband enabled telephone system. Through the web, each member of a family can build a profile which defines what information and services they want available through the handset. In addition, each handset can be dynamically personalized for any family member. The color screens on the handsets become windows through which an individual can view and interact with a broad range of content and services. The audio channels thus become an extension of the voice based services, such as messaging and voice chat.
Kaji et al. (US PGPUB. # US 2007/0168521) discloses, attribute information of a user who is using a client logging in a session managing server, and attribute information of a service operating on the client are managed, a condition (SEP) to establish a communication session among multiple session managing servers related to the session establishment is shared, and the session managing server which manages the attribute information compares the attribute information and the SEP to make an access judgment, in order to determine whether or not the communication session is to be established.
Richardson et al. (WIPO PUB. # WO 2006/038950) discloses, a method for Session Initiation Protocol (SIP) communications is disclosed. The method, device, and computer program product allow a SIP user agent of a SIP-enabled device to register with a plurality of SIP registrars. The plurality of SIP registration may occur simultaneously or sequentially, based on preference information for the SIP registrars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498